EXHIBIT 10.4

 

PURCHASE AND SALE AGREEMENT

 

          This Agreement, made this 15th day of March, 2010, by and between
INDUSTRY CONCEPT HOLDINGS, INC., f/k/a YOUR WAY HOLDING CORP., a Colorado
corporation (“YWH”) and INDUSTRY CONCEPTS LLC, a California limited liability
company (“IC”), who hereby agree as follows:

 

R E C I T A L S

 

          WHEREAS, IC owns good and marketable title to certain intellectual
property rights of the tradename “Love Crush”, including but not limited to
domain names, websites, logos, tradenames and goodwill of the businesses in
connection with which the said tradename is used (the “Assets”); and

 

          WHEREAS, YWH desire to purchase from IC and IC desire to sell the
Assets to YWH pursuant to the terms and conditions contained herein; and

 

 

NOW, THEREFORE, THIS INDENTURE

 

          WITNESSETH, that in consideration of the premises and the covenants,
agreements, representations, warranties and payments hereinafter contained, the
parties hereto covenant and agree as follows:

 

 

1.

PURCHASE AND SALE OF ASSETS.

 

          1.01.Purchase. Upon the terms and subject to the conditions hereof, IC
agrees to sell, assign and transfer to YWH and YWH agrees to purchase from IC,
all of IC’s right, title and interest in and to the Assets, on an “as is” basis.

 

          1.02.Assignment of Tradenames, Domain Names and Logos. Upon
effectiveness of this Agreement (as hereinafter defined), IC shall execute and
deliver to YWH that certain Assignment attached hereto and incorporated herein
as if set forth as Exhibit “A,” in which IC shall grant to YWH an assignment of
any and all of IC’ rights, title and interest in and to the tradename “Love
Crush” together with any and all logos, domain names, websites and the goodwill
of the businesses in connection with which the said tradename is used.

 

 

2.

PURCHASE PRICE AND PAYMENT.

 

          2.01.Payment. As full and complete payment for the Assets referenced
in Section 1.02 hereinabove, YWH shall cause to be issued and shall tender to
IC, or its assigns, an aggregate of

 

--------------------------------------------------------------------------------

Two Million (2,000,000) “restricted” (as that term is defined under Rule 144
promulgated under the Securities Act of 1933, as amended) common shares of YWH
(the “Shares”).

 

 

3.

ASSUMED LIABILITIES AND PAYMENT OF TAXES.

 

          3.01.Assumption of Liabilities. Other than as disclosed herein, YWH
will not assume any other liabilities of the IC.

 

          3.02Personal Property Taxes; Website Hosting; Registration Fees. At
such time as the same becomes due and payable, personal property taxes for the
year 2010, if any, and any all website hosting and other registration fees
associated with the Assets shall be pro-rated as of the date of Closing.
Thereafter, all taxes and assessments, website hosting and other registration
fees shall be the obligation of and shall be paid by YWH.

 

 

4.

REPRESENTATIONS AND WARRANTIES OF IC.

 

          IC, as applicable, represents and warrants to YWH as follows, with the
intent that YWH shall rely thereon in entering into this Agreement and in
concluding the purchase and sale contemplated herein.

 

          4.01.Organizational Status. IC is a limited liability company duly
organized, validly existing and in good standing under the laws of California,
and has the power and capacity to own and dispose of the Assets and to carry on
its business as now being conducted by it and to enter into this Agreement and
to carry out its terms to the full extent.

 

          4.02.Authority to Sell. The execution and delivery of this Agreement
and the completion of the transaction contemplated hereby has been duly and
validly authorized by all necessary corporate action on the part of IC and this
Agreement constitutes a legal, valid and binding obligation of IC, enforceable
against IC in accordance with its terms except as may be limited by laws of
general application affecting the rights of creditors.

 

          4.03.Sale Will Not Cause Default. To the best of IC’s information,
knowledge and belief, neither the execution and delivery of this Agreement nor
the completion of the purchase and sale contemplated herein, will:

 

          (a)violate any of the terms and provisions of the Certificate of
Formation or Operating Agreement of IC, or any order, decree, statute, bylaw,
regulation, covenant, or restriction applicable to IC or any of the Assets;

 

          (b)result in any fees, duties, taxes, assessments or other amounts
relating to any of the Assets becoming due or payable other than sales tax
payable by YWH in connection with the purchase and sale.

 

 

4.04.

Assets. IC owns and possesses and has a good and marketable title to the Assets,

 

--------------------------------------------------------------------------------

free and clear of all mortgages, liens, charges, pledges, security interests,
encumbrances or other claims whatsoever, whether secured or unsecured and
whether arising by reason of statute or otherwise howsoever.

 

          4.05.Litigation. Other than as disclosed to YWH, there is no
litigation or administrative or governmental proceeding or inquiry pending, or
to the knowledge of the IC, threatened against or relating to the IC, their
business, or any of the Assets, nor does the IC know of or have reasonable
grounds for believing that there is any basis for any such action, proceeding or
inquiry.

 

          4.06.Conformity with Laws. IC has not sought and obtained any
governmental licenses and permits required for the conduct in the ordinary
course of the operations of the IC’ business and the uses to which the Assets
have been put.

 

          4.07.Accuracy of Representations. No certificate furnished by or on
behalf of the IC to YWH at the time of closing in respect of the
representations, warranties or covenants of the IC herein will contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein not misleading and all of the
representations and warranties of the IC shall be true as at and as if made at
the time of closing.

 

          4.08REPRESENTATIONS RELATING TO ISSUANCE OF YWH'S COMMON STOCK. IC
hereby represent and warrant to YWH as follows:

 

          (i)The Shares to be acquired by IC are solely for its account and for
investment and IC has no plan, intention, contract, understanding, agreement or
arrangement with any person to sell, assign, pledge, hypothecate or otherwise
transfer to any person the Shares, or any portion thereof, except to its
members, which assignment shall occur as a matter of law;

 

          (ii)IC understands that neither the Shares nor the sale thereof to it
has been registered under the Securities Act of 1933, as amended (the “1933
Act”), or under any state securities laws. IC understand that no registration
statement has been filed with the United States Securities and Exchange
Commission, nor with any other regulatory authority and that, as a result, any
benefit which might normally accrue to a holder of the Shares by an impartial
review of such a registration statement by the Securities and Exchange
Commission or other regulatory authority will not be forthcoming. IC understands
that it cannot sell the Shares unless such sale is registered under the 1933 Act
and applicable state securities laws or exemptions from such registration become
available. In this connection, IC understand that YWH has advised the Transfer
Agent for the Common Shares that the Shares are “restricted securities” under
the 1933 Act and that they may not be transferred by IC to any person without
the prior consent of YWH, which consent of YWH will require an opinion of
counsel to the effect that, in the event the Shares are not registered under the
1933 Act, any transfer as may be proposed by IC must be entitled to an exemption
from the registration provisions of the 1933 Act. To this

 

--------------------------------------------------------------------------------

end, IC acknowledge that a legend to the following effect will be placed upon
their respective certificate representing, in the aggregate, the Shares and that
the Transfer Agent has been advised of such facts:

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, AND MAY BE OFFERED AND SOLD ONLY IF REGISTERED PURSUANT TO THE
PROVISIONS OF THE ACT OR IF AN EXEMPTION FROM REGISTRATION THEREUNDER IS
AVAILABLE, THE AVAILABILITY OF WHICH MUST BE ESTABLISHED TO THE SATISFACTION OF
THE COMPANY.

 

          IC understands that the foregoing legend on their certificate(s) for
the Shares limits their value, including their value as collateral.

 

 

5.

COVENANTS OF IC.

 

          5.01.Conduct of the Business. Until the time of closing, the IC shall
conduct its business relating to the Assets only in the ordinary course and will
use its best efforts to preserve the Assets intact and to preserve for YWH its
relationship with lessors, suppliers, customers and others having business
relations with it.

 

          5.02.Access by YWH. IC will give to YWH and YWH’s counsel, accountants
and other representatives full access, during normal business hours throughout
the period prior to the time of closing, to all of the properties, books,
contracts, commitments and records of the IC relating to all aspects of the IC
business relevant to the Assets acquired herein and will furnish to YWH during
such period all such information as YWH may reasonably request.

 

          5.03.Covenants of Indemnity. IC, its successors and assigns will
indemnify and hold harmless YWH from and against:

 

          (a)any and all of IC liabilities, whether related to the Assets or
otherwise, whether accrued, absolute, contingent or otherwise, existing at the
time of closing hereof, except those liabilities applicable to the Assets;

 

          (b)any and all damage or deficiencies resulting from any
misrepresentation, breach of warranty, non-fulfillment of any covenant on the
part of IC under this Agreement or from any misrepresentation in or omission
from any certificate or other instrument furnished or to be furnished to YWH
hereunder;

 

          (c)any and all actions, suits, proceedings, demands, assessments,
judgments, costs and legal and other expenses incidental to any of the
foregoing.

 

 

6.

REPRESENTATIONS AND WARRANTIES OF YWH. YWH represents and warrants

 

--------------------------------------------------------------------------------

to IC as follows, with the intent that the IC shall rely thereon in entering
into this Agreement and in concluding the purchase and sale contemplated herein.

 

          6.01.Organizational Status. YWH is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Colorado
and has the power and capacity to enter into this Agreement and carry out its
terms.

 

          6.02.Authority to Purchase. The execution and delivery of this
Agreement and the completion of the transaction contemplated hereby has been
duly and validly authorized by all necessary corporate action on the part of YWH
and this Agreement constitutes a legal, valid and binding obligation of YWH,
enforceable against YWH in accordance with its terms except as limited by laws
of general application affecting the rights of creditors.

 

          6.03.Sale Will Not Cause Default. Neither the execution and delivery
of this Agreement nor the completion of the purchase and sale contemplated
herein, will:

 

          (a)violate any of the terms and provisions of the Articles of
Incorporation or bylaws of YWH , or any order, decree, statute, bylaw,
regulation, covenant, or restriction applicable to YWH;

 

          (b)result in any fees, duties, taxes, assessments or other amounts
relating to any of the Assets becoming due or payable other than sales tax
payable by YWH in connection with the purchase and sale.

 

          6.04.Accuracy of Representations. No certificate furnished by or on
behalf of YWH to IC at the time of closing in respect of the representations,
warranties or covenants of the YWH herein will contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not misleading and all of the representations and warranties
of YWH shall be true as at and as if made at the time of closing.

 

          6.05YWH Indemnification of Seller. YWH and its successors and assigns
will indemnify and hold harmless IC and IC’s members (in the case of IC’s
voluntary dissolution or liquidation), from and against any and all damage or
deficiencies resulting from any misrepresentation, breach of warranty,
non-fulfillment of any covenant on the part of YWH under this Agreement or from
any misrepresentation in or omission from any certificate or other instrument
furnished or to be furnished to the IC hereunder.

 

 

7.

SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS.

 

          7.01.IC Representations, Warranties and Covenants. All statements
contained in any certificate or other instrument delivered by or on behalf of IC
pursuant hereto or in connection with the transactions contemplated hereby shall
be deemed to be representations and warranties by IC. All representations,
warranties, covenants and agreements made by IC in this Agreement or pursuant
hereto shall, unless otherwise expressly stated, survive the time of closing and
any

 

--------------------------------------------------------------------------------

investigation at any time made by or on behalf of YWH and shall continue in full
force and effect for the benefit of YWH.

 

          7.02.YWH’s Representations, Warranties and Covenants. All statements
contained in any certificate or other instrument delivered by or on behalf of
YWH pursuant hereto or in connection with the transactions contemplated hereby
shall be deemed to be representations and warranties by YWH. All
representations, warranties, covenants and agreements made by YWH in this
Agreement or pursuant hereto shall, unless otherwise expressly stated, survive
the time of closing and any investigation at any time made by or on behalf of IC
and shall continue in full force and effect for the benefit of IC.

 

          8. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF YWH. All obligations of
YWH under this Agreement are subject to the fulfillment at or prior to the time
of closing of the conditions hereinafter enumerated.

 

          8.01.IC Representations and Warranties. IC representations and
warranties contained in this Agreement and in any certificate or document
delivered pursuant to the provisions hereof or in connection with the
transactions contemplated hereby shall be true at an as at the time of closing
as if such representations and warranties were made at and as of such time.

 

          8.02.IC Covenants. IC shall have performed and complied with all
agreements, covenants and conditions required by this Agreement to be performed
or complied with by it prior to or at the time of closing.

 

          8.03.IC’s Certificate. IC shall have delivered to YWH a certificate of
the Manager(s) or the President and Secretary of IC, dated the time of closing,
certifying in such detail as YWH may so require that YWH have acquired a good
and marketable title to the Assets to the extent contemplated by this Agreement.

 

          The foregoing conditions are for the exclusive benefit of YWH and any
such condition may be waived in whole or in part by the YWH at or prior to the
time of closing by delivering to the IC a written waiver to that effect signed
by YWH.

 

          9. CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE IC. All obligations
of the IC under this Agreement are subject to the fulfillment, prior to the time
of closing, of the conditions hereinafter enumerated.

 

          9.01.YWH’s Representations and Warranties. YWH’s representations and
warranties contained in this Agreement and in any certificate or document
delivered pursuant to the provisions hereof or in connection with the
transactions contemplated hereby shall be true at an as at the time of closing
as if such representations and warranties were made at and as of such time.

 

 

9.02.

YWH’s Covenants. YWH shall have performed and complied with all covenants,

 

--------------------------------------------------------------------------------

agreement and conditions required by this Agreement to be performed or complied
with by it at or prior to the time of closing.

 

 

9.03.

Closing Date. The Agreement shall have closed by March 15, 2010.

 

          Each of the foregoing conditions are for the exclusive benefit of IC
and any such condition may be waived in whole or in part by the IC at or prior
to the time of closing by delivering to YWH a waiver to that effect signed by
tIC.

 

 

10.

CLOSING.

 

          10.01.Time of Closing. Subject to the terms and conditions hereof, the
purchase and sale of the Assets shall be completed at a closing to be held at
12:00 p.m. on the 10th business day following execution of this Agreement by the
parties hereto (“the time of closing”), unless the parties agree to close on an
earlier date.

 

 

10.02.

Place of Closing. The closing shall take place at the offices of the IC.

 

          10.03.For Delivery by the IC. At the closing, the IC shall deliver or
cause to be delivered to YWH:

 

          (a)all bills of sale, transfer and assignments in form and content
satisfactory to the YWH’s counsel, appropriate to effectively vest good and
marketable title to the Assets in YWH to the extent contemplated by this
Agreement and immediately registrable in all places where registration of such
instruments is required;

 

          (b)all consents and approvals required to be obtained by IC for the
purpose of validly assigning the Assets;

 

 

(c)

possession of the Assets;

 

          (d)the certificate of the Manager(s) or President and Secretary of IC
to be given under Section 8.03;

 

          (e)certified copies of such resolutions of the members and/or
manager(s) of IC as are required to be passed to authorize the execution,
delivery and implementation of this Agreement and of all documents to be
delivered by IC pursuant thereto.

 

          10.04.For Delivery by YWH. At the closing, YWH shall deliver or cause
to be delivered to IC certificates for the Shares

 

          10.05.Possession. YWH shall be entitled to possession of the Assets
herein described as of 8:00 a.m. on the day following the Effective Date herein
and IC shall deliver the Assets to YWH at said time, provided that YWH have
fully complied with the terms and conditions

 

--------------------------------------------------------------------------------

contained herein.

 

          10.06Effective Date. The Effective Date of the transaction
contemplated herein shall be the date in which the requirements of Sections
10.03 through 10.05 have been successfully consummated.

 

          11.FURTHER ASSURANCES. The parties hereto shall execute such further
and other documents and do such further and other things as may be necessary to
carry out and give effect to the intent of this Agreement.

 

          12.NOTICES. All notices required or permitted to be given hereunder
shall be in writing and personally delivered to the address of the intended
recipient set forth on the first page hereof, or at such other address as may
from time to time be notified by any of the parties hereto in the manner herein
provided.

 

          13.ENTIRE AGREEMENT. This Agreement constitutes the entire Agreement
between the parties and there are no representations or warranties, express or
implied, statutory or otherwise and no agreements collateral hereto other than
as expressly set forth or referred to herein.

 

 

14.

TIME OF THE ESSENCE. Time shall be of the essence of this Agreement.

 

          15.APPLICABLE LAW. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of California.

 

          16.SUCCESSORS AND ASSIGNS/HEIRS AND PERSONAL REPRESENTATIVES. This
Agreement shall inure to the benefit of and be binding upon the parties hereto
and their respective successors and assigns or heirs and personal
representatives, as applicable.

 

          17.CAPTIONS. The captions appearing in this Agreement are inserted for
convenience of reference only and shall not affect the interpretation of this
Agreement.

 

          18. ATTORNEY FEES. If a dispute arises between the parties hereto and
such dispute can only be resolved by litigation then, in such case, the
prevailing party in such litigation shall be entitled to recover all costs of
such action, including but not limited to, reasonable attorneys fees.

 

          19.COUNTERPARTS FACSIMILE EXECUTION. For purposes of this Agreement, a
document (or signature page thereto) signed and transmitted by facsimile machine
or telecopier is to be treated as an original document. The signature of any
party thereon, for purposes hereof, is to be considered as an original
signature, and the document transmitted is to be considered to have the same
binding effect as an original signature on an original document. At the request
of any party, a facsimile or telecopy document is to be re-executed in original
form by the parties who executed the facsimile or telecopy document. No party
may raise the use of a facsimile

 

--------------------------------------------------------------------------------

machine or telecopier machine as a defense to the enforcement of the Agreement
or any amendment or other document executed in compliance with this Section.

 

          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the day and year first above written.

 

 

INDUSTRY CONCEPTS LLC

a California Limited Liability Company.

 

By:__s/Greg Lorber_____________________

Its: Manager

 

 

 

INDUSTRY CONCEPT HOLDINGS, INC.

a Col9orado corporation,

 

By:__s/Andrea J. Payne__________________

Its: Secretary

 

 

--------------------------------------------------------------------------------



EXHIBIT “A”

 

ASSIGNMENT

 

          ASSIGNMENT made this 15th day of March 2010, by INDUSTRY CONCEPTS LLC,
a California limited liability company (“Assignor”), to INDUSTRY CONCEPT
HOLDINGS, INC., a Colorado corporation, (“Assignee”).

 

          For valuable consideration, the receipt of which is hereby
acknowledged, Assignor hereby sells, assigns and transfers to Assignee all of
its right, title and interest in and to any and all of IC’ rights, title and
interest in and to the tradename “Love Crush” together with any and all logos,
domain names, websites and the goodwill of the businesses in connection with
which the said tradenames are used (the “Assets”).

 

          Assignor warrants and represents that Assignor is the sole and
absolute owners of the Assets hereby assigned and have full legal right to sell,
assign and transfer the same.

 

 

IN WITNESS WHEREOF, Assignor has signed and acknowledged this instrument.

 

 

 

INDUSTRY CONCEPTS LLC

a California Limited Liability Company.

 

By:__s/Greg Lorber_____________________

Its: Manager

 

 

 

 